DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. KR10-2018-0087928, filed on 07/27/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding to Claims 1 and 7:
First, Claim 1 is directed to a method and claim 7 is directed to a device. Therefore, the claimed invention falls into one of the four statutory categories.
Second, claims 1 and 7 are analyzed for its underlying inventive concept:
Step 2A Prong One:
The limitation of “producing an approximate polynomial corresponding to an operation function to be applied to a homomorphic encrypted message; and approximately operating the homomorphic encrypted message using the approximate polynomial”, as drafted, is an abstract idea as the claim recites mathematical calculation.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim1 doesn’t recites any additional elements while claim 7 recites additional elements “an interface configured to receive homomorphic encrypted messages; a memory configured to store the homomorphic encrypted messages; and a processor”.  The additional steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Third, Step 2B: claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims 1 and 7 are not patent eligible.
Dependent claims 2-6 and 8-12, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitations are also directed to abstract idea without being integrated into a practical application nor being significantly more than the judicial exception, and thereby non-statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-4 and 9-10 each recites the limitation "the operation result encrypted message" in line plural times. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 11 each recites the limitation "the threshold value" in line 5 of the claim 1 and 2 respectively. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102 as being anticipated by Bent et al. (Pub. No.: US 2019/0140818, hereinafter Bent).
Regarding claims 1 and 7: Bent discloses A method for processing a homomorphic encrypted message, the method comprising:
producing an approximate polynomial corresponding to an operation function to be applied to a homomorphic encrypted message (Bent - [0122]: a threshold function may be a step function. The ‘x’ values in the slots need to be converted into ‘y’ values, which is the pivot. The x-to-y conversion defines the function. Curve fitting is performed to obtain a polynomial that is that function or an approximation of it); and
approximately operating the homomorphic encrypted message using the approximate polynomial (Bent - [0122]: That function can then be applied to the values held in a ciphertext's slots simply by inputting the ciphertext into the polynomial).
Regarding claim 2: Bent discloses wherein the producing of the approximate polynomial comprises, when the operation function is a complex function, calculating the approximate polynomial such that an absolute value of a difference from the operation function is equal to or smaller than a threshold value (Bent - [0096]: The role of the threshold is to check for similarity in cases where matching will not be exact, but rather “fuzzy”, such as in facial recognition where two images of the same person will be expected to generate slightly different feature vectors, so it is not sensible to test for equality, because the Euclidean distance between the two vectors (person and suspect) will not be exactly zero); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, and 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bent et al. (Pub. No.: US 2019/0140818, hereinafter Bent) in view of Gentry et al. (Pub. No.: US 2013/0216044).
Regarding claims 3 and 9: Bent doesn’t explicitly teach but Gentry discloses further comprising:
when a follow-up operation is performed on an operation result encrypted message acquired by the approximate operation and the weight of an approximate message in the operation result encrypted message exceeds a threshold value (Gentry - [0121]: In block 415, the system 100 determines whether a modulus switching operation should be performed. For instance, a magnitude of estimate 410 meets a criterion (e.g., is greater than a threshold)), extending a plaintext space of the operation result encrypted message (Gentry - [0129]: we chose the native plaintext space of our homomorphic encryption so as to support operations on the finite field F 2 8 . To this end we choose our ring polynomial as Φm(X) that factors modulo 2 into degree-d irreducible polynomials such that 8|d. (In other words, the smallest integer d such that m|(2d−1) is divisible by 8.) This means that our plaintext slots can hold elements of F2 d , and in particular we can use them to hold elements of F 2 8 which is a sub-field of F2 d).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bent with Gentry so that the plaintext space can be extended if a modulus switching operation is performed. The modification would have allowed the system to extend plaintext space if needed. 
Regarding claims 6 and 12: Bent doesn’t explicitly teach but Gentry discloses further comprising:
providing additional information to be used for decryption of the operation result encryption message, wherein the additional information includes a scaling factor and a modulus value of the operation result encryption message (Gentry - [0055]: A ciphertext c is decrypted using the current secret key s by taking inner product over Aq (with q the current modulus) and then reducing the result modulo 2 in coefficient representation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bent with Gentry so that the decryption uses modulus and scale. The modification would have allowed the system to perform decryyption. 
Regarding claim 8: Bent performs wherein the processor, when the operation function is a complex function, sets the approximate polynomial such that an absolute value of a difference between the approximate polynomial and the operation function is equal to or smaller than a threshold value (Bent - [0096]: The role of the threshold is to check for similarity in cases where matching will not be exact, but rather “fuzzy”, such as in facial recognition where two images of the same person will be expected to generate slightly different feature vectors, so it is not sensible to test for equality, because the Euclidean distance between the two vectors (person and suspect) will not be exactly zero);
However, Bent doesn’t explicitly teach but Gentry discloses the approximate operation to extend a plaintext space in an operation result encrypted message acquired by the approximate operation(Gentry - [0129]: we chose the native plaintext space of our homomorphic encryption so as to support operations on the finite field F 2 8 . To this end we choose our ring polynomial as Φm(X) that factors modulo 2 into degree-d irreducible polynomials such that 8|d. (In other words, the smallest integer d such that m|(2d−1) is divisible by 8.) This means that our plaintext slots can hold elements of F2 d , and in particular we can use them to hold elements of F 2 8 which is a sub-field of F2 d).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bent with Gentry so that the plaintext space can be extended. The modification would have allowed the system to extend plaintext space if needed. 

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if the 101, 112b rejections, set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437